In this case appellant appealed from an order overruling the general demurrer to first amended bill of complaint. Appellee entered cross appeal to order of the chancellor sustaining the demurrer to the amended bill of complaint. The entry of cross appeal was more than six months after the entry of the interlocutory order sought thereby to be reviewed. The appellee in brief filed abandoned cross appeal.
This cause having heretofore been submitted to the Court upon the transcript of the record of the order herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said order; it is, therefore, considered, ordered and adjudged by the Court that the said order of the Circuit Court be, and the same is hereby affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur. *Page 964